                                                                FILED IN THE
ORiGINA                                                UNITED STATES DISTRICT COURT
                                                             DISTRICT OF HAWAII
KENJI M. PRICE #10523
United States Attorney                                         OCT 23 2018
District of Hawaii                                     3' o'clock and ^ min^ M.
                                                             SUE BEITIA, CLERK

ESTEFANIA    D. BAIRD
Special Assistant U.S. Attorney
PJKK Federal Bldg., Room 6-100
300 Ala Moana Boulevard
Honolulu, Hawaii        96850
Telephone:     (808) 541-2850
Facsimile: (808) 541-2958
Email: Estefania.baird0usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA


                    IN THE UNITED STATES DISTRICT COURT


                         FOR THE DISTRICT OF HAWAII


UNITED STATES OF AMERICA,                PO.     NO.
                                                         PO1 8 - 00 21 7 KSC
                    Plaintiff,           INFORMATION


              vs.                        18 U.S.C.13;
                                         H.R.S. §§ 286-102, 286-136
CRYSTAL 0. DAVIS,
                                         Citation No: 7623479/H-lO
                    Defendant.


                                         A   &   P   Date:
                                                                    NOV 1 3 2018
                                 INFORMATION


             The United States Attorney charges that:

             On or about September 7, 2018 on Schofield Barracks,

Hawaii, a place within the special maritime and territorial

jurisdiction of the United States, in the District of Hawaii,

CRYSTAL 0. DAVIS, defendant herein, unlawfully operated a motor

vehicle upon a public street, road, or highway without a valid

operator's license.
          All in violation of Hawaii Revised Statutes 286-102 and

286-136, a federal offense pursuant to Title 18, United States

Code, Section 13.

          DATED:    October 23, 2018, Honolulu, Hawaii.



                                 KENJI M. PRICE
                                 United States Attorney
                                 District of Hawaii




                                 By
                                   ESTEFANIA D. BAIRD
                                   Special Assistant U.S. Attorney


                                 Attorneys for Plaintiff
                                 UNITED STATES OF AMERICA




U.S. vs. CRYSTAL 0. DAVIS
PO. No.
Citation No.: 7623479/H-lO
"INFORMATION"
                       a
